DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with the amendments, see Claims and Applicant’s Arguments filed 03/03/2022, with respect to Restriction Requirement have been fully considered and are persuasive.  The previous restriction requirement of claims 1-14 has been withdrawn. 
Claim Objections
Claims 4-8, 10-11, and 13-16 are objected to because of the following informalities:  Claims 4-8, 10-11, and 13-16 all recite “of Claim…” which must be changed to “of claim”. Each claim begins with a capital letter and ends with a period. See MPEP 608.01(m).  
Claim 4 recites “at least of a” which should be changed to “at least one of a”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1, 3, 4-8, 10-11, 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “skin”, and the claim also recites “scalp” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites the limitation “the therapeutic light” in lines 2-3. It is unclear whether this is the same light emitted from the light-emitting arrangement of claim 1 or not.
Claim 4 recites the limitation “the ingredient” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of searching the prior art, “the ingredient” will be treated as “the substance”.  
Claim 4 recites the limitation “the efficacy” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims 3, 4-8, 10-11, 13-16 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-11, 13-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pat Pub No. 20180071547 granted to Decaux et al. (hereinafter “Decaux”).
Regarding claim 1, Decaux discloses a device for applying a substance onto a subject (para 0160 “for providing skin care using phototherapy can comprise a casing 15 which includes a light-emitting device, and a capsule 17 to apply or distribute a product, such as product 3 to be delivered to the skin”; figs 9A-9D) comprising an applicator (para 0148, 0161 “the cartridge of the light emitting device”) and a light-emitting arrangement (para 0160 “The light-emitting device includes a light source 9, here shown as a plurality of LED's 9A, for providing the requested light for the phototherapy”), wherein the applicator is configured to contain and dispense a substance onto at least one of a skin, a scalp, a hair or nails of the subject (para 0160 “A reservoir 102 contains cosmetic product 3 to be delivered to the skin 5. The cosmetic product 3 includes active ingredient or pharmaceutical ingredient. For distributing the product and optimally activating it,…dispenser ”, para 0175), and wherein the light-emitting arrangement is configured to emit light onto at least one of the skin, the scalp, the hair or the nails of the subject while the substance is being dispensed (para 0151 “dispenser being adapted for topical application of a skin care active ingredient or composition to the surface of skin prior or during illumination of the skin by the device.”, para 0043, 0160).

Regarding claim 3, Decaux discloses the device of claim 1, wherein the therapeutic light is only activated when the device is pressed against at least one of the skin, the hair, the scalp, or the nails of the subject (para 0156 “the light-emitting device is in direct contact with the skin such that the area of the skin that is to be treated is directly illuminated”; the claim has not required any details regarding the “pressing” and how the device “only” operates when it is “pressed against …”. Therefore, performing the device when in direct contact with the skin is considered to read over the limitations).

Regarding claim 4, Decaux discloses the device  of Claim 1, wherein at least of a frequency, a color, or a temperature of the light is selected to interact with the ingredient  to improve the efficacy of the ingredient (para 0159-0160, lines 11-13 “a device for both applying such a skin care active ingredient or pharmaceutical ingredient and illuminating the skin…distributing the product and optimally activating it”, para 0192 – 

Regarding claim 5, Decaux discloses the device  of Claim 1, wherein at least a portion of the applicator is configured to rotate when the applicator dispenses the substance (para 0160 “Dispenser 7 can especially be a ball rolling freely in a concave housing 110 of the casing 15”).

Regarding claim 6, Decaux discloses the device of Claim 3, wherein at least a portion of the applicator is configured to rotate[[s]] (para 0160, especially lines 18-20, “Dispenser 7 can especially be a ball rolling freely in a concave housing 110 of the casing 15”).

Regarding claim 7, Decaux discloses the  device of Claim 1, wherein the applicator is at least one of at least partially transparent or at least partially translucent, and wherein the light-emitting arrangement is configured to direct light through the at least partially transparent or at least partially translucent applicator (para 0161 “Part of the light could pass through the applicator element 7 as well, if the element 7 is made transparent for said light.”). 

Regarding claim 8, Decaux discloses the device of Claim 3, wherein the applicator is at least one of at least partially transparent or at least partially translucent, and wherein the light-emitting arrangement  is configured to direct light through the at least partially transparent or at least partially translucent applicator (para 0161 “Part of the light could pass through the applicator element 7 as well, if the element 7 is made transparent for said light.”)

Regarding claim 10, Decaux discloses the  device of Claim  1, wherein the applicator comprises at least one hole, and wherein the light-emitting arrangement is configured to direct light  through the at least one hole (figs 9A-9D, the front face of the housing 15 provides at least one hole to hold the cartridge (marked by reference number 17, and discussed throughout the specification, specifically in para 0161, line 2)…the light passes through at least a portion of this hole)

Regarding claim 11, Decaux discloses the device  of Claim 3, wherein the applicator comprises at least one hole, and wherein the light-emitting arrangement is configured to direct light through the at least one hole (figs 9A-9D, the front face of the housing 15 provides at least one hole to hold the cartridge (marked by reference number 17, and discussed throughout the specification, specifically in para 0161, line 2)…the light passes through at least a portion of this hole)

Regarding claim 13, Decaux discloses the device of Claim 5, wherein the applicator is configured to at least one of cleanse, treat, or massage the at least one of the skin, the hair, the scalp, or the nails of the subject (para 0156-0157 “the light-emitting device is in direct contact with the skin such that the area of the skin that is to be treated is directly illuminated”)

Regarding claim 14, Decaux discloses the device of Claim  1, wherein the light-emitting arrangement comprises a plurality of light sources (para 0133, especially lines 3-5 “the device comprises one or more light sources adapted for emitting a beam of light so as to illuminate the surface of the skin”; figs 9A-D)

Regarding claim 15, Decaux discloses the device of Claim 7, wherein the light-emitting arrangement comprises a plurality of light sources(para 0133 “the device comprises one or more light sources adapted for emitting a beam of light so as to illuminate the surface of the skin”; figs 9A-D)

Regarding claim 16, Decaux discloses the device of Claim 10, wherein the light-emitting arrangement comprises a plurality of light sources (para 0133 “the device comprises one or more light sources adapted for emitting a beam of light so as to illuminate the surface of the skin”; figs 9A-D)

  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 10-11, 13-16 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 17/029,944 (reference application). Although the claims at issue are not identical, they are not patentably 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With regards to claim 1 of the instant application, claims 1 and 3 of ‘944
A device for applying a substance onto a subject that comprising an applicator and a light-emitting arrangement (claim 1, line 1), wherein the applicator is configured to contain and dispense a substance onto at least one of a skin, a scalp, a hair or nails of the subject (claim 3, lines 1-2; personal device, so it is obvious that it would be dispensing on the user), and wherein light-emitting arrangement is configured to emit light onto at least one of the skin, the scalp, the hair or the nails of the subject while the substance is being dispensed (claim 1, line 7, “light sources shine through…” and claim 3, “dispensing ingredient”).
With regards to claim 5 of the instant application, claims 1-3 of ‘944
Wherein at least a portion of the applicator is configured to rotate when the applicator dispenses the substance (Claim 2, “applicator disc is operable to rotate…” and claim 3, “dispense an ingredient through the head”).
With regards to claim 7 of the instant application, claims 1 of ‘944
wherein the applicator is at least one of at least partially transparent or at least partially translucent, and wherein the light-emitting arrangement is configured to direct light through the at least partially transparent or at least partially translucent applicator (claim 1, line 1-4).
With regards to claim 14 and 15 of the instant application, claims 1 of ‘944
wherein the light-emitting arrangement comprises a plurality of light sources (claim 1, line 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792